IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,974


EX PARTE ROGER MERRYL AKERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM LIBERTY COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of one count of
aggravated sexual assault of a child and one count of indecency with a child, and punishment
was assessed at imprisonment for 75 years and 20 years, respectively.  Applicant appealed, and
his convictions were affirmed. Akerson v. State, No. 09-97-101-CR (Tex. App. -- Beaumont,
delivered June 17, 1998, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
convictions had been affirmed or that he could seek discretionary review.  The trial court,
based upon an affidavit from appellate counsel, recommended that relief be granted.  The
record supports that recommendation.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 21,455 from the
253rd Judicial District Court of Liberty County.  Applicant is ordered returned to the point at
which he can file a meaningful petition for discretionary review.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this Court
has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).

DELIVERED: July 28, 2004
DO NOT PUBLISH